Case 1:19-cv-08217-DLC Document 93

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JONATHAN FLEISIG and CONDOR ALPHA
ASSET MANAGEMENT,

Plaintiffs,
-Y¥r
ED&k MAN CAPITAL MARKETS, INC.,

Defendant.

DENISE COTE, District Judge:

Filed 06/15/21 Pageiof1

19cv8217 (DLC)

ORDER

The defendant has objected to the affidavit of direct

testimony of Jonathan Fleisig, which was filed with the Court on

June 14, as untimely. It is hereby

ORDERED that the plaintiffs shall by noon on June 17

respond to the defendant’s objection.
SO ORDERED:

Dated: New York, New York
June 15, 2021

A coeur UN,

OBNISE COTE

United States District Judge

 
